13 N.Y.2d 1172 (1964)
In the Matter of the Board of Supervisors of the County of Monroe et al., Respondents,
v.
Sherlo Realty, Inc., Appellant, et al., Defendants.
Court of Appeals of the State of New York.
Argued January 13, 1964.
Decided January 23, 1964.
Samuel Levy and Joshua Edelman for appellant.
Leo T. Minton, Monroe County Legal Advisor, and Arthur B. Curran, Jr., Corporation Counsel (Robert H. Wagner of counsel), for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs. The record warrants the finding of fact that there was here no consequential damage resulting to the remaining parcel. We reach no other question. No opinion.